Citation Nr: 1646165	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the arms, legs, and fingers.

2.  Entitlement to service connection for a disorder manifested by right hip pain.

3.  Entitlement to service connection for right wrist disorder.

4.  Entitlement to service connection for right knee disorder.

5.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), other than depression with anxiety disorder.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for agoraphobia.

8.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine arthritis.

9.  Entitlement to a disability rating in excess of 50 percent prior to October 9, 2014 for service-connected depression with anxiety disorder.

10.  Entitlement to an initial compensable disability rating prior to October 2, 2014 and 50 percent as of October 2, 2014 for service-connected tension headaches.

11.  Entitlement to an initial disability rating in excess of 10 percent prior to October 12, 2014 and 20 percent as of October 12, 2014 for service-connected right leg radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to June 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2006, May 2008, October 2008, June 2010, and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified during a hearing before a Veterans Law Judge in August 2010 regarding her service connection claims for insomnia, PTSD, right hip disorder, right wrist disorder, right knee disorder, arthritis and increased rating claims for right leg radiculopathy and tension headaches.  Unfortunately, the hearing transcript is not available and is considered to be lost.  In September 2010, the Veteran was given another opportunity for a hearing before the Board.  The Veteran informed the Board that she did not want another hearing and asked that her appeal be decided.  Furthermore, the Veterans Law Judge who conducted the August 2010 hearing is currently unavailable to participate in a decision in the Veteran's appeal.  The Veteran's representative stated in the September 2016 informal hearing presentation that they recently spoke to the Veteran and she made it clear she did not want another hearing.  Rather, she would like the Board to decide her appeal.  Accordingly, the Board will proceed to adjudicate the issues on appeal.  

The Veteran requested a travel Board hearing in the December 2011 substantive appeals with respect to the service connection claim for agoraphobia and increased rating claims for lumbar spine arthritis and depression with anxiety disorder.  The Veteran informed the RO that she wanted to withdraw her request for a Board hearing and to forward her case to the Board for a decision in a March 2015 written correspondence.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the claims based on the evidence of record.  See 38 C.F.R. § 20.704 (2015). 

The Board remanded these matters to the RO for further development in December 2011 and to readjudicate the issues in a supplemental statement of the case in September 2015.  Thereafter, the RO continued the denial of each claim as reflected in the October 2015 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

On remand, the RO granted entitlement to a TDIU, effective October 2, 2014, in an October 2015 rating decision.  The Veteran's representative stated in the September 2016 informal hearing presentation that since the Veteran was awarded TDIU while the appeal was in remand status, that issue has been resolved.  As the Veteran is satisfied with the grant of TDIU, effective October 2, 2014, the Board finds that this issue is no longer before the Board.  

The issues of entitlement to service connection for arthritis of the of the arms, legs, and fingers, a right wrist disorder, right knee disorder, disorder manifested by right hip pain, psychiatric disorder to include PTSD and agoraphobia, insomnia, and an increased disability rating for lumbar spine arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's overall impairment caused by her service-connected depression with anxiety disorder more nearly approximates total occupational and social impairment during the entire appeal period.

2.  The evidence of record shows that the Veteran's service-connected tension headaches are characterized by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the entire appeal period.

3.  Throughout the entire rating period on appeal, evidence shows that the Veteran's right leg radiculopathy more closely approximates moderate incomplete paralysis of the sciatic nerve, but it did not more nearly more nearly approximate moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 100 percent disability rating for service-connected depression with anxiety disorder for the appeal period prior to October 9, 2014 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9434 (2015).  

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 50 percent disability rating for service-connected headaches for the appeal period prior to October 2, 2014 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

3.  The criteria for an initial disability rating in excess of 50 percent disability as of October 2, 2014 for service-connected tension headaches have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 20 percent disability rating for right leg radiculopathy for the appeal period prior to October 12, 2014 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial disability rating in excess of 20 percent for right leg radiculopathy as of October 12, 2014 have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran is appealing the initial disability rating assigned for tension headaches and right leg radiculopathy.  The May 2006 and May 2008 rating decisions granted the Veteran's service connection claims for right leg radiculopathy and tension headaches.  Therefore, such claims are now substantiated.  Her filing of a notice of disagreement as to the initial ratings assigned in the May 2006 and May 2008 decisions do not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The June 2006 and February 2009 statement of the cases, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating headaches and a sciatic nerve disorder.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve the maximum benefit allowed by law for the service-connected disability on appeal.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).
                                                                                                      
In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, private treatment records, Social Security Disability records, VA treatment records, VA examination reports dated in May 2006, July 2007, March 2008, October 2009, January 2010, April 2010, and October 2014, and lay statements from the Veteran.  

The VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran, and evaluated the Veteran with respect to her right leg radiculopathy and headaches.  The examiners documented the Veteran's symptoms and the effect those symptoms have on his daily life, including ability to work.  Accordingly, the VA examinations are adequate for rating purposes.  

These issues were previously remanded in December 2011 in order to obtain all treatment records from the VA healthcare system in Kansas from July 2010 to the present, obtain SSA disability records, attempt to obtain the Veteran's service treatment records for any Reserves service since 2005, and schedule a VA examination to evaluate the current severity of the Veteran's right leg radiculopathy and headaches.  VA treatment records from January 2010 to February 2015 were associated with the electronic claims file.  The Veteran's Social Security disability records were associated with the claims file in April 2012.  The RO sent a letter to the 346th MP Company in October 2014 with a follow up request in December 2014.  In December 2014, the RO received an Army Reserve Notification of Medical Unfitness for Retention dated in July 2011 with the Veteran's request for an Honorable discharge.  A Report of General contact dated in February 2015 shows that the RO contacted the 346th MP Company at Fort Riley, Kansas and the company verified that the Veteran is not drilling, is not part of the unity, and they have no service records for the Veteran.  A Report of General Information dated in February 2015 documents that the RO contacted the Veteran and she informed them that she did not complete a Medical or Physical Evaluation Board for separation from the Reserves.  The record contains VA examination reports dated in October 2014 that adequately addressed the questions raised by the Board.  Thereafter, the Board remanded the appeal to readjudicate the claims and furnish the Veteran and her representative with an SSOC if any benefit on appeal remains denied.  The RO reajdudicated the claims in an October 2015 SSOC.  Accordingly, the Board finds that there has been substantial compliance with the December 2011 and September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

Regarding the Veteran's claim for entitlement to an increased rating for depression with anxiety disorder, the Board is granting a 100 percent disability rating for the entire appeal period and thus, is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



II.  Criteria and Analysis for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Depression with Anxiety Disorder

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2015).  

The Veteran's service-connected depression with anxiety disorder is currently evaluate under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015) for major depressive disorder.  Major depressive disorder is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A score ranging from 31-40 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id. at 32.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

During the appeal, the RO increased the disability rating of the Veteran's service-connected depression with anxiety disorder from 50 percent to 100 percent, effective October 9, 2014.  The medical evidence of record consists of VA treatment records, a January 2010 VA examination, a July 2010 addendum, and an October 2014 VA examination.  Furthermore, the Veteran provided additional information about her symptoms of depression and anxiety disorder in written lay statements.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 100 percent disability for the entire appeal period.

In this regard, the evidence of record shows that the Veteran's depression with anxiety disorder more closely approximates total occupational and social impairment.  Specifically, the January 2010 VA examiner determined that the Veteran's service-connected depression with anxiety disorder results in deficiencies in judgement, thinking, family relations, work, and mood.  She explained that due to anxiety the Veteran overestimates danger and underestimates her ability to deal with stressors.  She indicated that she was too nice toward inmates at her last correctional job due to her social anxiety and desire for people to like her.  Her concentration and memory are impaired due to sleep disturbances and excessive internal focus related to anxiety and depression.  The examiner noted that the Veteran reported being irritable with her husband, having conflict with her sister, and having a stressful relationship with her mother.  The January 2010 VA examination revealed that the Veteran's mood was severely depressed with persistent passive suicidal ideation.  Her social anxiety and anxiety that she will not be in control or able to manage if bad things happen keep her isolated in her home.  The January 2010 VA examination report reveals that the Veteran was not intact to time in that she incorrectly stated the date (she was off by four days).  The examiner observed that the Veteran's affect was constricted and her mood was anxious and depressed.  The Veteran also reported feelings of irritability.  Her attitude toward the examiner was cooperative; however, the examiner noted that the Veteran's comments indicated that she was very anxious about how she was viewed by the examiner.  The Veteran also demonstrated attention disturbances in that she was easily distracted.  The examiner noted that thought content included suicidal ideation, phobias, and ruminations.  The Veteran also demonstrated inappropriate behavior with overspending and she informed the examiner that spending money made her feel better.

The January 2010 VA examination also documented that in order for the Veteran to leave the house she has to plan extensively beforehand.  Days in advance she would set out all her clothes and load her car.  The Veteran noted to the examiner that she felt anxious and unprepared for the examination as she only had two days notice for the examination.  The Veteran experienced anxiety or panic attacks during which she felt like she was in a bubble, breathed hard, her stomach hurt, her head hurt, and she would want to see her husband to feel safe.  The Veteran experienced panic attacks about five times a week associated with anxiety.  She reported an incident where she had a panic attack in Walmart triggered by anxiety that people were staring at her and she hid in the bathroom with her children until her husband came to get her.  

The January 2010 VA examination reveals that the Veteran reported that she had feelings of worthlessness and being incapable.  She revealed experiencing chronic passive suicidal ideation and made several suicidal gestures the previous year.  The Veteran explained that she tried to go back to work and when she found out she could not manage it, she became suicidal.  The examiner documented that suicidal thoughts were present.  She explained that the Veteran reported experiencing a lot of suicidal ideation in the previous year and thought about overdosing using pills about four times the previous year.  Her most recent gesture or attempt was in March 2009.   Thus, the evidence of record supports that the Veteran was  in danger of hurting herself prior to October 9, 2014.

Although the Veteran reported getting into two physical fights with her younger sister who was living with her, this does not rise to the level of suggesting that she was in persistent danger of hurting others.  Therefore, the evidence shows that she has physically harmed others in the past, but not to the point of approximating persistent danger of hurting others.  

The evidence also indicates that the Veteran experiences intermittent inability to perform activities of daily living as a result of her service-connected depression and anxiety disorder.  The Veteran is able to maintain minimum personal hygiene; however, the January 2010 examination reveals that her service-connected psychiatric disorders result in a severe effect on shopping, traveling, driving, and other recreational activities.   The disorders had a moderate effect on household chores, bathing, and engaging in exercise.  

The Veteran has been married to the same person for at least 9 years.   See VA examination dated in October 2014.   The evidence of record indicates the Veteran relies heavily on her husband to assist her due to her depression and anxiety disorder.  The evidence reflects that she has one friend that she met through work, but she does not live near the Veteran.   

The VA examiner in January 2010 determined that the Veteran's depression and anxiety disorder did not result in total occupational and social impairment, but resulted in deficiencies in most areas to include judgement, thinking, family relations, work, and mood.  In contrast, the October 2014 VA examiner determined that total occupational and social impairment summarizes the level of impairment with regard to her depression and anxiety disorders.  The October 2014 VA examiner noted that the Veteran worked in a retail store for six months in 2009, worked as a corrections officer for three months at Gerry County from 2008 to 2009 and chose to resign instead of being fired, she left a contracting job in Afghanistan in July 2013 after being on the job for six months, and she last worked full time two months prior to the October 2014 examination after working there for seven months due to physical and mental health issues.  The October 2014 VA examination reveals that the Veteran had similar symptoms as was documented in the January 2010 VA examination.  While the veteran does not exhibit the full basket and severity of symptoms identified in the schedular criteria for a 100 percent rating prior to October 9, 2014, the medical and lay evidence of record discussed above tip the weight toward the finding that the Veteran's service-connected psychiatric disorders so impact her social and industrial ability as to warrant a 100 percent disability rating.

The Veteran was assigned a GAF score of 44 during the relevant appeal period.  This GAF score reveals serious symptoms with serious difficulty in social and occupational activities.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling, 15 Vet. App. at 14.  In this case, her overall disability picture including symptoms reported in the treatments records and VA examinations and discussed in the lay evidence more closely approximates a 100 percent rating prior to October 9, 2014.

In conclusion, after resolving any reasonable doubt in favor of the Veteran, and comparing the Veteran's symptoms to the provisions of the rating schedule, the Board finds for the above reasons that the criteria for a 100 percent rating for depression with anxiety disorder, are more nearly approximated.   Thus, entitlement to a 100 percent disability rating is warranted for the entire appeal period prior to October 9, 2014.  

Tension Headaches

The Veteran's tension headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015) for migraine headaches.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

During the pendency of this appeal, the RO increased the disability rating assigned for the Veteran's headaches from noncompensable to 50 percent, effective October 2, 2014.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  For reasons discussed in more detail below, the Board finds that the stages created by the RO are not appropriate and that the Veteran is entitled to an initial 50 percent disability rating for the entire appeal period.    

In this regard, the evidence shows that the Veteran underwent a VA examination in March 2008.  The Veteran reported that she experienced headaches approximately twice a month and usually come on with anxiety/panic attacks and stress.  There are no specific flare-ups.  The location of the headaches were bilateral temporal, surrounding the head with vise-like pressure around the head.  The Veteran denied throbbing, predrome, aura, scotomata, but she did report nausea and photophobia.  Severity of the headaches ranged from two to ten on a zero to ten scale.  The headaches would last up to a week.  The examiner documented that there was no associated weakness, fatigue, or functional loss and ordinary activity was possible 70 percent of the time during headaches.  This indicates that 30 percent of the time during a headache ordinary activity was not possible.  

The Veteran clarified in her July 2008 notice of disagreement that her headaches are brutal and they last for days.  Her headaches alter her mood, thought process, and lower her quality of life since they occur five times or more in a month and sometimes last a week or more.  She explained that these headaches hurt so bad that her husband has to come home from work to watch their children for her.  The Veteran noted that she was not active and had missed many doctor appointments due to her headaches.  She further stated that these headaches also hurt her chances of obtaining work.  The Veteran reported in the April 2009 substantive appeal that when her depression becomes active she gets such bad headaches that she stays in bed without the lights on.  She explained that the headaches also cause her to throw up.  

The Veteran was provided with another VA examination in October 2014.  The examiner noted that the Veteran reported headache frequency of one per week, lasting one to seven days with an average of three days.  She reported temporal pain radiating to the top of her head accompanied by nausea, photophobia, and occasional vomiting.  She reported an aura of "seeing dots."  The examiner determined that the frequency and intensity of these attacks would be productive of severe economic inadaptability.  

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's headaches most closely approximate a 50 percent disability rating for the entire appeal period.  Specifically, the Veteran reported in the March 2008 VA examination that her headaches occur at least twice a month associated with panic/anxiety attacks and stress lasting up to a week.  The Veteran implied that 30 percent of the time during an attack, she is unable to perform ordinary activities.  The Veteran later clarified in the July 2008 notice of disagreement and April 2009 substantive appeal that her headaches result in her being unable to care for her children or attend doctor appointments and result in her lying down in a dark room.  The Board finds that the Veteran is competent to report experiencing headache pain and how that pain affects her ability to work and daily activities.  Furthermore, as her statements have been relatively consistent over time, the Board finds that these statements are credible.  The evidence of record reflects that the her headaches result in frequent prostrating attacks as it results in the Veteran at least twice month having to lie down, being unable to engage in ordinary activities, and being unable to care for her children.  The Board notes that the March 2010 VA examiner determined that the Veteran's headaches do not result in weakness, fatigue, or functional loss; however, the examiner then went on to state that the Veteran was only able to engage in ordinary activity 70 percent of the time during an attack.  Furthermore, the medical and lay evidence reflects that the frequency and intensity of the Veteran's headaches result in severe economic inadaptability as the Veteran would be unable to work several times a month due to her prostrating headaches.  Accordingly, the Board finds that a 50 percent disability rating is warranted for the entire appeal period.  

The Veteran is not entitled to a disability rating in excess of 50 percent, as this is the maximum schedular disability rating available for her disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder given the nature and location of her disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

With respect to whether the Board should refer the claim for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tension headaches with the established criteria found in the rating schedule for migraine headaches shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran's headaches affect her employment; however, the current rating criteria include consideration of whether the disability results in severe economic adaptability.  In addition, the evidence of record does not reveal that her headaches have necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321 (b)(1) is not warranted.

Right Leg Radiculopathy

The Veteran's right leg radiculopathy is currently rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015) for impairment of the sciatic nerve.  Under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

The Veteran reported in the May 2006 VA examination that she experiences pain in the low back with radiation into the buttock with a flare-up of pain with spotted areas of numbness down the right leg and constant numbness of the lateral right foot.  She explained that flare-ups occur every three months and result in the leg giving out causing her to fall.  During flare-ups, she would experience intense weakness with areas of numbness.  Flare-ups would last up to one week.  Physical examination revealed no foot drop of the right foot.  The Veteran presented with altered sensory perception of the lateral right foot extending across to the mid dorsum of the foot and including the third, fourth, and fifth toes.  She was able to flex and extend the toes without difficulty.  Deep tendon reflexes of the right lower extremity were normal.  Muscle strength of the lower extremities was not symmetrical as there was evidence of significant weakness of the right foot and first toe.  There was full strength on the left side.  The Veteran could not demonstrate heel to toe walking without difficulty on the right side.  Sensory function was intact, symmetrically of the lower extremities.  Straight leg raise test was negative in both sitting and supine positions.  The examiner diagnosed the Veteran with right leg radiculopathy in an L5-S1 distribution.  

During the July 2007 VA examination, the Veteran reported weakness and intermittent numbness in the right leg since injuring her back.  The physical examination revealed that sensation was intact in the lower extremities.  There was no evidence of muscle atrophy and deep tendon reflexes were normal and equal bilaterally.  Lasegue's sign was negative bilaterally.  There was no evidence of erythema, edema, ulceration, or atrophy of the lower extremities.  Muscle strength of the right lower extremity was 3 out 5.  The examiner determined that this condition would limit the Veteran from performing duties in occupations, which are physically demanding.  

The Veteran was provided with another VA examination in October 2009.  The Veteran reported experiencing numbness in the right leg during flare-ups, which occur at least three times every month.  Physical examination revealed normal deep tendon reflexes, normal muscle strength, and normal sensation in the lower extremities.  Straight leg raises were negative, bilaterally and lasegue's sign was negative.  

A VA examination of the spine dated in April 2010 shows that the deep tendon reflexes were 2+ out of 4 bilaterally.  Muscle strength in the lower extremities was decreased at 4 out of 5 bilaterally.  Sensation in the right lower extremity was normal.  Straight leg raises and lasegue's sign were negative. 

The Veteran's most recent VA examination of right leg radiculopathy occurred in October 2014.  The Veteran reported numbness and tingling in both legs.  She explained that they fall asleep and that is why she almost crashed her car.  The Veteran also reported that she falls four to six times a month.  Muscle strength testing revealed that reduced muscle strength of the right lower extremities as follows: knee extension three out of five, ankle plantar flexion four out of five, and ankle dorsiflexion four out of five.  There was no evidence of muscle atrophy.  Deep tendon reflexes were normal.  The Veteran had bilateral decreased sensation to vibration and sharp/dull discrimination in L4/L5 dermatomes.  There was also evidence of decreased sensation of the bilateral lower leg, ankle, foot, and toes.  The examiner did not observe any trophic changes.  The examiner determined the following with respect to the Veteran's right lower extremity:  moderate incomplete paralysis of the sciatic nerve, moderate incomplete paralysis of the external popliteal nerves, moderate incomplete paralysis of the anterior tibial nerve, moderate incomplete paralysis of the internal popliteal nerve, moderate incomplete paralysis of the posterior tibial nerve, and moderate incomplete paralysis of the anterior crural nerve.  The examiner determined that all of the findings are related to lumbar radiculopathy.

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the evidence of record more closely approximates moderate incomplete paralysis of the sciatic nerve throughout the rating period on appeal.  In this regard, the evidence shows that the Veteran had altered sensory perception of the right foot and toes.  See May 2006 VA examination.  There was also evidence of significant weakness of the right foot and first toe.  The VA examination in July 2007 documented muscle strength was three out of five in the right lower extremity and the April 2010 VA examination revealed that muscle strength in the right lower extremity was four out of five.  The Veteran consistently reported experiencing numbness, tingling, and weakness in her right lower extremity.  During flare-ups, she would experience intense weakness with areas of numbness.  VA treatment records document that the Veteran has fallen numerous times due to numbness. The October 2014 VA examiner determined that the Veteran had moderate incomplete paralysis of the sciatic nerve on the right lower extremity.  In light of the foregoing, the Board concludes that the Veteran's radiculopathy of the right leg more closely approximates a 20 percent disability rating.  

The Board also finds that the evidence does not more nearly approximate moderately severe or severe incomplete paralysis of the right leg and the evidence was not approximately evenly balanced on this point at any time during the appeal period.  The degree of incomplete paralysis indicated by both the evidence and the VA examiners' characterization of it was moderate.  While there were abnormal findings of decreased sensory perception (and sensory function at the October 2014 VA examination) and muscle strength, as well as numbness, the Veteran demonstrated normal reflex testing throughout the relevant time period.  Furthermore, there was no evidence of muscle atrophy or foot drop.  Accordingly, it cannot be said that the nature and severity of the abnormalities more nearly approximated moderately severe or severe incomplete paralysis or that the evidence is in relative equipoise on this point.

With respect to whether right leg radiculopathy should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected bilateral lower extremity radiculopathy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right leg radiculopathy with the established criteria found in the rating schedule for impairment of the sciatic nerve shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The discussion above reflects that the symptoms of the Veteran's right leg radiculopathy are fully contemplated by the applicable rating criteria.  The terminology used in the criteria of mild, moderate, moderately severe, and severe to describe the degree of incomplete paralysis are broad enough to encompass all of the symptoms experienced by the Veteran.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for these disabilities is not warranted.  See 38 C.F.R. § 3.32 (b)(1).

As right leg radiculopathy results in moderate incomplete paralysis, an initial rating of 20 percent, but no higher, is warranted.  The benefit of the doubt doctrine has been resolved in favor of the Veteran with regard to the higher initial rating assigned prior to October 12, 2014 and is otherwise inapplicable because the preponderance of the evidence is against any higher initial rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a 100 percent disability rating for the appeal period prior to October 9, 2014 for service-connected depression with anxiety disorder is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial 50 percent disability rating for service-connected tension headaches for the appeal period prior to October 2, 2014 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial disability rating in excess of 50 percent as of October 2, 2014 for service-connected headaches is denied.  

Entitlement to an initial 20 percent disability rating for right leg radiculopathy prior to October 12, 2014 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial disability rating in excess of 20 percent for right leg radiculopathy as of October 12, 2014 is denied.


REMAND

With respect to the Veteran's service connection claim for a right hip disorder, the VA examination in October 2014 determined that the Veteran has no abnormality of the right hip joint per MRI; however, there are abnormal findings on the hip MRI involving the musculature of the hip.  The examiner did not provide a current diagnosis of a right hip disorder even though there was objective evidence of reduced range of motion of the right hip and pain on motion.  Thereafter, the Veteran reported in October 2015 that an MRI conducted as part of her VA examination revealed a mass in her right hip.  A second scan of her right hip was conducted and they found that the mass has grown in size. She indicated that this mass might have been the source of her right hip pain since active military service.  She noted that she had a VA orthopedic appointment in October 2015 that might provide a diagnosis.  The Board notes that the October 2015 VA treatment records relating the Veteran's right hip are not associated with the claims file.  Furthermore, another VA examination is warranted to whether the Veteran had a current diagnosis of a right hip disorder at any time during the appeal period to include a mass on the right hip, and if so, whether it is caused by or related to the Veteran's active military service.  

Regarding the Veteran's service connection claim for a right knee disorder, the Veteran was provided with a VA examination in October 2014.  The examiner determined that there were no distinct separate disabilities found of the knee and x-rays were normal in 2013.  The Board notes that pain alone does not constitute a disability for VA compensation purposes; however, pain, as well as other symptoms (such as, in this case, reduced range of motion), that are a residual of an in-service injury may serve as the basis for an award of disability compensation.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").   The evidence of record shows that the Veteran reported right knee pain on several occasions during active military service and she was diagnosed with right knee strain.   The Veteran also indicated during service that her right knee pain was related to parachute injury.  The October 2014 VA examiner did not address whether the Veteran's symptoms of pain and reduced range of motion of the right knee is related to an injury during active military service.  Thus, the Veteran should be provided with another VA examination and medical opinion.  

Furthermore, concerning the Veteran's service connection claims for right wrist, arms, legs, right knee, and fingers, the Veteran explained in an October 2015 letter that she was recently diagnosed with fibromyalgia from a private physician at the University of Kansas Physicians - Internal Medicine.  She asserted that this would explain the pain in her wrists, fingers, and other joints.  Based on the foregoing, the Board finds that a remand is necessary to obtain the outstanding private treatment records related to the diagnosis of Fibromyalgia and to provide the Veteran with a VA another examination.

With respect to the Veteran's service connection claim for a psychiatric disorder to include PTSD and agoraphobia (other than service-connected depression and anxiety disorder), the Veteran was only provided with a VA mental disorders (other than PTSD) examination.  The examiner did not address either in the October 2014 VA examination report or in the April 2015 addendum whether or not the Veteran had PTSD or any other psychiatric disorder that is not already service-connected, and if so whether the psychiatric disorders are related to the in-service parachute injury.  Furthermore, a January 2010 VA mental health examination reveals that the examiner determined that the Veteran had a diagnosis of social phobia and an addendum opinion in July 2010 reveals that the Veteran's social phobia is a new and separate condition from her depression related to her distress about her weight gain and not just a progression of depression as not all people who have depression develop social phobia.  The Board finds that the examiner did not provide an opinion on the Veteran's caused or aggravated the Veteran's social phobia.  Furthermore, although, the examiner indicated that the Veteran's social phobia did not have its onset during service (based on the statement that it was a new condition), the examiner did not provide any explanation in support of this opinion.  Thus, the Veteran must be afforded another VA examination and medical opinion that addresses these issues.  

Regarding the Veteran's service connection claim for insomnia, the Board remanded the claim in December 2011 to determine if the Veteran's insomnia is a separate and distinct disorder from the service-connected depression with supporting rationale.  The October 2014 VA examination report shows that the examiner determined that the Veteran's insomnia is more likely than not a symptom of the service-connected depression.  However, the examiner did not provide any explanation in support of his opinion.  Thus, the Veteran should be provided with another VA examination and medical opinion.

The Veteran asserted in the December 2011 substantive appeal that her degenerative disease of the spine has become worse.  The most recent VA examination of the spine occurred in April 2010.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is  worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, another VA examination is necessary to determine the current severity of the Veteran's service-connected lumbar spine arthritis.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from her the appropriate information and consent, if necessary, to obtain any outstanding private treatment record from the University of Kansas Physicians - Internal Medicine regarding the Veteran's diagnosis of fibromyalgia and any other outstanding VA and/or  private treatment records with respect to the remaining claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination for his service connection claim for a disability manifested by right hip pain.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and provide an opinion as to whether the mass on the right hip or any other disorder associated with the Veteran's right hip pain, reduced range of motion, and any other symptoms related to the right hip is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  As part of his or her rationale, the examiner is asked to discuss the medical evidence and the Veteran's lay statements that the onset of her right hip pain was during active military service with continuous symptoms since service and whether this right hip pain is at least as likely as not related to the Veteran's current right hip disorder(s).

If the answer to the above question is negative, then whether any the mass on the right hip or any other disorder associated with the Veteran's right hip pain, reduced range of motion, and any other symptoms related to the right hip found on examination is at least as likely as not (i.e., a 50 percent or more probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected disabilities.  

An explanation must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

3. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination for his service connection claim for a right knee disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and provide an opinion as to whether right knee disorder found on examination or documented in the medical records is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented complaints of right knee pain in service.

If the examiner determines that the Veteran does not  have a current right knee disorder, the examiner should state whether the Veteran's right knee pain and reduced range of motion is at least as likely as not related to the Veteran's active military service to include any documented injury to the right knee.

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  As part of his or her rationale, the examiner is asked to discuss the medical evidence and the Veteran's lay statements that the onset of her right knee pain was during active military service with continuous symptoms since service and whether this right knee pain is at least as likely as not related to the Veteran's current right knee disorder(s).

4. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination for her  service connection claim for arthritis or other disorder of the arms, legs, and fingers and a right wrist disorder (now claimed as fibromyalgia).  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and provide an opinion as to whether the Veteran has a current diagnosis of a disorder of the above joints to include fibromyalgia found on examination or documented in the medical records and if so, whether it is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  As part of his or her rationale, the examiner is asked to discuss the Veteran's lay statements of the Veteran regarding the onset of her symptoms.

5. After completing directive (1) and associating with the claims file any outstanding evidence, schedule the Veteran for a VA mental health examination.  The psychological testing should be conducted with a view toward determining whether the Veteran has PTSD.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  The examiner should consider the entire record, examine the Veteran and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV. 

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's parachute injury during service.

If a psychiatric disorder other than PTSD is diagnosed (other than service-connected depression and anxiety), the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder had its onset during, or is otherwise (at least in part) related to, the Veteran's active military service.  If the answer to the above questions are negative, then whether any psychiatric disorder found on examination is at least as likely as not (i.e., a 50 percent or more probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected disability (or disabilities).  

The examiner should also provide an opinion with respect to whether the Veteran's insomnia is a separate and distinct disorder from the Veteran's service-connected depression.  If the examiner determines that the insomnia is a separate and distinct disorder, then he or she must offer an opinion as to whether it is at least as likely as not that the insomnia had its clinical onset in service or is due to an event or incident of the Veteran's period of active military service, or whether it is caused or aggravated by any service-connected disability, such as her service-connected depression and anxiety disorder.  The examiner must provide an explanation in support of his or her opinion. 

Finally, the examiner is asked to address whether the Veteran's agoraphobia is a separate and distinct disorder from the Veteran's service-connected depression and anxiety disorder.  If the examiner determines that the insomnia is a separate and distinct disorder, then he or she must offer an opinion as to whether it is at least as likely as not that the Veteran's agoraphobia had its clinical onset in service or is due to an event or incident of the Veteran's period of active military service, or whether it is caused or aggravated by any service-connected disability, such as her service-connected depression or anxiety disorder.  

An explanation must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

6. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of her service-connected lumbar spine arthritis in accordance with the current disability questionnaire.   The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail. With respect to range of motion testing, this information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

The examiner must provide an explanation for any opinions expressed. 

7. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


